
	
		I
		112th CONGRESS
		1st Session
		H. R. 3024
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Hanna (for
			 himself and Ms. Hochul) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To create a special class of H–2A workers who may be
		  admitted to work as sheepherders or dairy workers, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Agricultural Labor Act of
			 2011.
		2.Nonimmigrant
			 status for dairy workers and sheepherdersSection 101(a)(15)(H)(ii)(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) is amended by
			 inserting after abandoning the following: who is coming
			 temporarily to the United States to perform agricultural labor or services as a
			 sheepherder or dairy worker, or.
		3.Special rule for
			 period of admission of h–2a nonimmigrants employed as sheepherders or dairy
			 workersSection 218(h) of the
			 Immigration and Nationality Act (8 U.S.C. 1188(h)) is amended by adding at the
			 end of the following:
			
				(3)In the case of an
				alien admitted as an H–2A worker for employment as a sheepherder of dairy
				worker—
					(A)the initial period
				of admission shall be for a period of 3 years;
					(B)the period of
				admission may be extended for additional periods of 3 years; and
					(C)no period of
				absence from the United States may be required as a condition of approval of an
				extension under subparagraph
				(B).
					.
		
